                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                         LAFAYETTE DIVISON
WILBERT STEWART                                       CIVILACTIONNO.17-CV-1260

VERSUS                                                JUDGE JUNEAU

MONCLA MARINE
OPERATIONS LLC, ET AL                                 MAG. JUDGE WHITEHURST

                                      MEMORANDUM ORDER

         Pending before the Court is a Motion to Reconsider [Rec. Doc. 65] this

Court’s Memorandum Order [Rec. Doc. 64] denying Plaintiff’s Motion for

Contempt. [Rec. Doc. 62] For the following reasons, Plaintiff’s motion is DENIED.

         Plaintiff’s motion seeks to relitigate the issue regarding the payment of fees

for medical records subpoenaed by his attorney from Pelican State Outpatient

Center. In his motion, Plaintiff cites the Court to the Federal Hi-Tech Act, 45 C.F.R.

§ 164.524, and asserts that the maximum amount that he can be charged is $6.50,

inclusive of all labor, supplies and applicable postage.1 Plaintiff does not cite any

authority for this maximum amount, nor does he indicate how he arrived at this

calculation.2


1
 Notably, the Hi-Tech Act cited by Plaintiff is a federal regulation (not a federal statute) published by the U.S.
Department of Health and Human Services to achieve the purpose of HIPPA in protecting individual’s privacy with
regard to their medical records.
2
 Plaintiff may be referencing information from the U.S. Department of Health and Human Services’ website which
gives providers the option of charging individuals a flat fee of $6.50 for electronic copies of their medical records

                                                          1
         The regulation relied on by Plaintiff specifies:

         If the individual requests a copy of the protected health information or
         agrees to a summary or explanation of such information, the covered
         entity may impose a reasonable, cost-based fee, provided that the fee
         includes only the cost of: (i) Labor for copying the protected health
         information requested by the individual, whether in paper or electronic
         form; (ii) Supplies for creating the paper copy or electronic media if the
         individual requests that the electronic copy be provided on portable
         media; (iii) Postage, when the individual has requested the copy, or the
         summary or explanation, be mailed; and (iv) Preparing an explanation
         or summary of the protected health information, if agreed to by the
         individual as required by paragraph (c)(2)(iii) of this section.

45 C.F.R. § 164.524 (c)(4)(emphasis added). The definition of “individual” as used

in the regulation does not encompass designated agents, such as personal attorneys.

Webb v. Smart Documents Sols, LLC, 499 F.3d 1078 (9th Cir. 2007).                                             “The

regulations restrict the fee limitations to requests made by the individual and

concretely define “individual” in a way that excludes others acting on that

individual’s behalf.” Id. at 1084. Thus, in order for the regulation’s fee restrictions

to apply, the individual, or an individual’s personal representative – not merely the

individual’s attorney – must directly request the protected health information.

Bocage v. Acton Corporation, et al., 2018 WL 905351 (N.D. Ala. Feb. 15, 2018)

citing Individual’s Rights under HIPPA to Access Their Health Information 45 CFR

§ 164.524, U.S. Dep’t of Health and Human Services (Feb. 25, 2016), available at




which are maintained electronically, rather than going through the process of calculating actual or average allowable
costs. See https://www.hhs.gov/hipaa/for-professionals/privacy/guidance/access/index.html

                                                          2
https://www.hhs.gov/hipaa/for-professionals/privacy/guidance/access/index.html.

Id. at 5-6; See also Rios v. Partners in Primary Care, P.A., 2019 WL 668509 (W.D.

Tex. Feb. 2, 2019)(agreeing with the Bocage Court’s interpretation of the regulation,

but distinguishing that case from case where attorney, acting on behalf of

client/patient, forwarded a records request signed by patient rather than merely

submitting client’s HIPAA-Compliant PHI Release Form with attorney’s request for

records). Because the medical records at issue were subpoenaed from the provider

by Plaintiff’s attorney, the provider is not restricted by the provisions of 45 CFR

164.524 (c)(4) and may charge a reasonable copying charge and handling charge in

accordance with Federal Rule of Civil Procedure 45(d)(1) and La. R.S. 40:1165.1.

      Accordingly, Plaintiff’s Motion to Reconsider [Rec. Doc. 65] is DENIED.

      THUS DONE AND SIGNED this 28th day of August, 2019.




                                          3
